PER CURIAM.
Appellant Brandon Burks argues in this appeal that defense counsel’s failure to object and move for a mistrial when the prosecutor asked the arresting officer whether the defendant made any statements when he had not, constituted ineffective assistance of counsel cognizable on direct appeal. For a claim to be cognizable on direct appeal, the ineffectiveness must be apparent on the face of the record, such that “it would be a waste of judicial resources to require the trial court to address the issue.” Blanco v. Wainwright, 507 So.2d 1377, 1384 (Fla.1987); see also Eure v. State, 764 So.2d 798, 801 (Fla. 2d DCA 2000). We do not agree that the one question and answer, although clearly improper, rises to that level, where it was never repeated nor referred to in the State’s closing argument.
Affirmed.